08-5541-pr
Warren v. Goord

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the second day of March two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          BARRINGTON D. PARKER,
                               Circuit Judges,
          EVAN J. WALLACH ,
                               Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
VINCENT WARREN ,

                               Plaintiff-Appellant,

          v.                                                                               No. 08-5541-pr

GLENN GOORD , W. PHILLIPS, JOHN DOE , THOMAS G. EAGEN ,
GERALD GUINEY , individually and in his official capacity as Deputy
of Security of Green Haven and D.O.C.S.,
                                Defendants-Appellees.**
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




          *
              The Honorable Evan J. Wallach of the United States Court of International Trade, sitting by designation.

          **
               The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated
above.
                                                                   1
FOR PLAINTIFF-APPELLANT:                         Vincent Warren, pro se, Pine City, NY.

FOR DEFENDANTS-APPELLEES:                        David Lawrence III, Assistant Solicitor General
                                                 (Andrew M. Cuomo, Attorney General of the State of
                                                 New York, Barbara D. Underwood, Solicitor General,
                                                 Michael Belohlavek, Senior Counsel, on the brief),
                                                 Office of the Attorney General of the State of New
                                                 York, New York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Richard J. Holwell, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff-appellant Vincent Warren (“Warren” or “plaintiff”) appeals from a judgment of the
District Court dated September 30, 2008, granting summary judgment to the defendants, who are
employees of the New York State Department of Correctional Services (“defendants”), on plaintiff’s
claim brought pursuant to 42 U.S.C. § 1983. Plaintiff also appeals from the District Court’s denial
of his motion to amend his complaint. Plaintiff asserts that, by failing to install metal detectors at
the entrance to a recreation yard of the Green Haven Correctional Facility, defendants failed to
protect him from other inmates and thereby violated his Eighth Amendment rights. We assume the
parties’ familiarity with the remaining factual and procedural history of the case.

         We agree with the District Court that “no reasonable factfinder could conclude on this
record that Defendants ‘disregard[ed] an excessive risk to [plaintiff’s] . . . safety’ by failing to adopt
Plaintiff’s proposed security measures.” See Warren v. Goord, 579 F. Supp. 2d 488, 497 (S.D.N.Y.
2008) (alterations in original) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). In light of that
conclusion, moreover, it would have been futile for the District Court to permit plaintiff to amend
his complaint to add another defendant. Accordingly, we affirm the judgment of the District Court
substantially for the reasons stated in its thorough and well-reasoned Memorandum Opinion and
Order dated September 30, 2008. Id.



                                                CONCLUSION

       We have considered all of plaintiff’s arguments and find them to be without merit. For the
foregoing reasons, the judgment of the District Court is AFFIRMED.


                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                     2